PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/749,541
Filing Date: 1 Feb 2018
Appellant(s): POTANIN et al.



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 09/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

I.  35 USC 103, over Day et al. in view of Porter et al. and Regner et al.
	
a.      Appellant argues that the claims are not obvious over the combination of Day et al., Porter et al., and Regner et al. insofar as it does not “address or disclose the viscosity of different hydroxyethyl cellulose materials” (p. 4). 
The Examiner disagrees.
Day et al. teaches oral care compositions comprising a “thickener system”, which is a mixture of xanthan gum and hydroxyethyl cellulose, for the purpose of providing a thickened composition “without stringiness” (p. 2, para. [0021]).
Day et al. does not teach that the hydroxyethyl cellulose has a viscosity of about 4500 to 7500 cps, measured at 2% in water at 25°C.
Regner et al. also teaches a thickener system comprising xanthan gum and hydroxyethyl cellulose for providing a thickened composition “without 
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07).
Here, it would have been prima facie obvious to use the hydroxyethyl cellulose of Regner et al., which as a viscosity of 4500-6500 cps measured at 2% by weight at 25°C, in the compositions of Day et al. based in its recognized suitability for its intended use in thickener systems that provide thickened compositions without stringiness.

b.     Appellant argues that the prior art does not teach the improvement of “processability, in particular ‘left-overs’ and ‘drainage time’” by adjusting the concentration of hydroxyethyl cellulose and xanthan gum (p. 5).
However, it is well settled, “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (see MPEP 2144, citing e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)).
Furthermore, “[w]hen the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990).
In this case, Day et al. provides sufficient motivation to select the combination of xanthan gum and hydroxyethyl cellulose, i.e. avoiding “stringiness”.  While no specific concentration range is provided, the combination of these ingredients, coupled with the effect of avoiding “stringiness”, constitutes a result-effective variable.  Thus, determining the optimum or workable ranges of the combination of xanthan gum and hydroxyethyl cellulose, would have been routine experimentation (MPEP 2144.05 II.B).
Day et al. teaches a specific embodiment of an oral care composition having 0.8% xanthan gum, which falls within the claimed range of 0.3% to 0.9%, and 0.4% hydroxyethyl cellulose, which falls just outside the clamed range of 0.1% to 0.3%. 
However, MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”


c.     Appellant alleges support for unexpected results (p. 7-9) from the claimed composition in regard to its drainage and left-overs from “a gel tank exposed to negative pressure” (instant Specification at p.36 para. [00083]).
The Examiner disagrees.
Example 7 of the instant Specification shows the “processability of the gel pre-mixes” of different formulations shown in Table 11 (p. 36, para. [00083]).  The formulations differ in regard to their concentration of xanthan gum and hydroxyethyl cellulose.  Table 12 shows the left-overs and drainage time for teach formulation of Table 11. 
"[I]t is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice" (In re De Blauwe, 736 F.2d 699,705 (Fed. Cir. 1984)). 
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)  (MPEP 716.02(b)).

Appellant argues, “The data show that all of the remaining claimed compositions show good performance under the test parameters in the application” [emphasis added] (p. 9 of Brief).
However, there is no discussion of what qualifies as “good performance” in the instant specification.  
It is also unclear whether or not the tanks used by Appellant are industry standard.  Drainage and left-overs can be modified based on the type of tank used. In the Final Office Action 09/24/2020 the Examiner cited Joye et al. (The Tank Drainage Problem Revisited: Do These Equations Actually Work), which taught “The tank may be drained by just a hole (orifice situation) or may be drained through an attached pipe.  The pipe may be vertical or horizontal or may include a full piping system with vertical drop and horizontal extension with valves and fittings, etc.” (first paragraph of page 1052).  Further, there were other factors to consider such as orifice coefficient dimensions, tube or pipe diameter, fanning friction factor, gravitational acceleration, friction forces, height of fluid in tank, length of straight pipe, vertical drop of pipe, and fluid velocity. 
Given the variability in tank options that would affect drainage time and left-overs it is unclear how Appellant’s data provide unexpected results.


Even if Appellant’s data suffice to show unexpected results, established precedent holds, “[w]hen an article is said to achieve unexpected (i.e. superior) results, those results must logically be shown as superior compared to the results achieved with other articles. Moreover, an applicant relying on comparative tests to rebut a prima facie case of obviousness must compare his claimed invention to the closest prior art” (See MPEP 716.01(c) citing In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984)).  Due to the absence of tests comparing applicants formulation to the closest prior art, i.e. Day et al. or Regner et al., it appears that Appellant’s assertions of unexpected results constitute mere argument.  

II. 35 USC 103, over Regner et al. in view of Rege et al.

         Appellant argues that the upper limit for the concentration of hydroxyethyl cellulose, i.e. 0.3%, is well below the 0.5% show in the example of Regner et al. (p. 9). 
However, this issue was addressed by the Examiner in the Final Office action filed 09/24/2020.  There, the Examiner noted that Regner et al. teaches “[s]uitable thickening agent levels can range from about 0.1 to about 5%” (p. 4, para. [0046]).  Accordingly, the claimed range for hydroxyethyl cellulose is prima facie obvious insofar as it lies within the prior art range for thickening agents.  MPEP 2144.05 I. states in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
The Examiner also indicated that the 0.5% hydroxyethyl cellulose of Example 1 of Regner et al. was close enough to 0.3% to expect the same properties.  It should be noted here as well that 0.5% hydroxyethyl cellulose is disclosed in the instant Specification as a suitable concentration for purposes of Appellant’s invention (see p. 22, para. [00045]).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WALTER E WEBB/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.